US DISTRICT COURT

WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT JUL 24 2019
WESTERN DISTRICT OF ARKANSAS Clerk
FAYETTEVILLE DIVISION DOUGLAS F. YOUNG, Cer
y Deputy Clerk
UNITED STATES OF AMERICA PLAINTIFF
Vv. CASE NO. 5:18-CR-50092-2
PAYTEN A. WILSON DEFENDANT

MEMORANDUM OPINION AND ORDER

Currently before the Court are Defendant Payten A. Wilson’s Motion to Suppress

 

Evidence (Doc. 37) and Memorandum in Support (Doc. 38), and the Government's
Response (Doc. 44). For the reasons given below, Ms. Wilson’s Motion is DENIED.
I. BACKGROUND

On December 13, 2018, Ms. Wilson and her codefendant, Kyle G. Thomas, were
charged by Indictment (Doc. 3) with various felony counts related to methamphetamine
distribution. Mr. Thomas was also charged in that same instrument with being a
previously-convicted felon in possession of a firearm. Three months later, on March 14,
2019, a grand jury returned a Superseding Indictment (Doc. 28) containing essentially the
same charges against the same two individuals. Ms. Wilson faces two counts: Count
Four of the Superseding Indictment charges her and Mr. Thomas with conspiring together
to distribute more than 50 grams of a mixture or substance containing methamphetamine,
and Count Five charges her with possessing methamphetamine with the intent to
distribute it. See id. at 2.

Both charges against Ms. Wilson stem from an encounter that she, Mr. Thomas,

and two other individuals had with police in the early morning hours of October 29, 2018.

 
Ms. Wilson was driving a Chrysler 300 in which Mr. Thomas and two other passengers
were riding when, around 5:17 a.m., she was pulled over by a police officer with the
Fayetteville Police Department named Justin Harlan. The traffic stop occurred on
Interstate 49, near Martin Luther King Junior Boulevard, in Fayetteville, Arkansas.
Roughly forty minutes later, following an alert by a drug-sniffing dog, police officers
searched the car and found methamphetamine, marijuana, and several hypodermic
syringes. Ms. Wilson and the front passenger were both arrested for possession of drug
paraphernalia because the syringes were found within arm’s reach of both of their seats,
in the front center console. Later, Ms. Wilson informed a detective on the scene that in
her sports bra she had hidden three baggies of methamphetamine, which she then
retrieved and provided to him. Ms. Wilson was eventually taken from the traffic stop to
the Washington County Detention Center.

In her Motion to Suppress, Ms. Wilson asks this Court to suppress all evidence
obtained from the car's search, as well as evidence of her confession and of the
methamphetamine that was hidden in her sports bra. She advances three arguments in
support of this request: (1) that Officer Harlan lacked probable cause to make the initial
traffic stop; (2) that Officer Harlan impermissibly extended the traffic stop; and (3) that
there was no probable cause to arrest her for drug paraphernalia. The Motion has been
fully briefed, and was the subject of an evidentiary hearing on July 15, 2019. The Court
received oral argument from the parties at the conclusion of that hearing. Thus, the matter

is now ripe for decision.

 
ll. LEGAL STANDARD

The United States Constitution imposes certain well-known limitations on searches
and seizures:

The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated,

and no Warrants shall issue, but upon probable cause, supported by Oath

or affirmation, and particularly describing the place to be searched, and the

person or things to be seized.

U.S. CoNnsT. amend. IV. A large body of judicial precedent has developed, especially
over the last six decades, articulating more precisely how the Fourth Amendment should
be applied to a variety of factual contexts. As with so many other areas of the law, the
devil is in the details.

A police officer may briefly seize or search a person without a warrant or probable
cause if he reasonably suspects that criminal activity is afoot, but only if that suspicion is
based on “specific and articulable facts . . . taken together with rational inferences from
those facts.” See Terry v. Ohio, 392 U.S. 1, 21, 30 (1968). When a court is asked to
determine whether that officer's suspicion was reasonable, it must ask whether “the facts
available to the officer at the moment of the seizure or the search warrant a man of
reasonable caution in the belief that the action taken was appropriate.” See jd. at 21-22
(internal quotation marks omitted). “Whether the particular facts known to the officer
amount to an objective and particularized basis for a reasonable suspicion of criminal
activity is determined in light of the totality of the circumstances.” United States v. Maltais,
403 F.3d 550, 554 (8th Cir. 2005).

In a traffic stop, as with any other brief detention based on reasonable suspicion,

“the tolerable duration of [a] police inquir[y] . . . is determined by the seizure’s ‘mission’ —

 

 
to address the traffic violation that warranted the stop, and attend to related safety
concerns.” See Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015) (internal
citations omitted). “Authority for the seizure thus ends when tasks tied to the traffic
infraction are—or reasonably should have been—completed.” /d. “The seizure remains
lawful only ‘so long as [unrelated] inquiries do not measurably extend the duration of the
stop.” /d. at 1615 (quoting Arizona v. Johnson, 555 U.S. 323, 333 (2009)) (alterations in
original). However, if during the traffic stop the officer develops the reasonable suspicion
that some additional criminal activity is afoot, then he may prolong the stop to investigate
the new matter. See id.; see also United States v. Linkous, 285 F.3d 716, 720 (8th Cir.
2002) (“An officer's suspicion of criminal activity may reasonably grow over the course of
a traffic stop as the circumstances unfold and more suspicious facts are uncovered.”).
“Whether an officer has reasonable suspicion to expand the scope of a traffic stop is
determined by looking at the totality of the circumstances, in light of the officer's
experience.” Linkous, 285 F.3d at 720 (internal quotation marks omitted).

However, although reasonable suspicion of additional criminal activity is sufficient
to expand the scope and duration of a traffic stop, probable cause is necessary to conduct
a search of the vehicle. “A police officer has probable cause to conduct a search when
the facts available to him would warrant a person of reasonable caution in the belief that
contraband or evidence of a crime is present.” Florida v. Harris, 568 U.S. 237, 243 (2013)
(internal quotation marks and alterations omitted). This standard is not one of “rigid rules,
bright-line tests, and mechanistic inquiries,” but rather is based on “the totality of the
circumstances.” See id. at 244. Probable cause is “a fluid concept—turning on the

assessment of probabilities in particular factual contexts—not readily, or even usefully,

 

 
 

reduced to a neat set of legal rules.” /d. (quoting Illinois v. Gates, 462 U.S. 213, 232
(1983)). For example, probable cause to search a car for drugs may be provided by a
reliable alert from a drug-sniffing dog—but like all probable-cause analyses, it must be
based on the totality of the circumstances, with the ultimate question being “whether all
the facts surrounding a dog’s alert, viewed through the lens of common sense, would
make a reasonably prudent person think that a search would reveal contraband or
evidence of a crime.” See id. at 248.

Another important wrinkle in Fourth Amendment precedent is something known as
the collective-knowledge doctrine. “The collective knowledge of law enforcement officers
conducting an investigation is sufficient to provide reasonable suspicion, and the
collective knowledge can be imputed to the individual officer who initiated the traffic stop
when there is some communication between the officers.” United States v. Thompson,
533 F.3d 964, 969 (8th Cir. 2008). The collective-knowledge doctrine applies not only to
reasonable-suspicion inquiries, but also to probable-cause inquiries. “Probable cause for
the stop and search of [a] vehicle may be based on the collective knowledge of all law
enforcement officers involved in the investigation and need not be based solely upon
information within knowledge of the officer(s) on the scene if there is some degree of
communication.” United States v. Rowe, 878 F.3d 623, 628 (8th Cir. 2017).

When a defendant in a criminal case believes that evidence against her was
obtained from an unconstitutional search or seizure, she may move to exclude that
evidence from trial as “fruit of the poisonous tree.” See Wong Sun v. United States, 371
U.S. 471, 484-88 (1963). Although ordinarily defendants bear the burden of proof on

motions to suppress, there are a variety of exceptions to this rule—one of which applies

 

 
 

when a motion to suppress challenges the existence of probable cause for a warrantless
search or seizure. See, e.g., United States v. Andrews, 454 F.3d 919, 922 (8th Cir. 2006)
(referring to the possibility that in the suppression hearing below the Government might
have “failed in its burden to prove that Deputy Brown had probable cause to stop Mr.
Andrews'’s car”); see also Carter v. United States, 729 F.2d 935, 940 (8th Cir. 1984) (“As
a general rule, the burden of proof is on the defendant who seeks to suppress evidence,
but on the government to justify a warrantless search.”); cf. Recznik v. City of Lorain, 393
U.S. 166, 169-70 (1968) (holding that a “motion to suppress should have been granted”
because the prosecutor “did not meet the burden of showing probable cause”). Since
that is the posture here, the Government bears the burden of proving by a preponderance
of the evidence that the October 29, 2018 traffic stop and the various seizures or searches
arising from it, were all supported by reasonable suspicion or probable cause, as
appropriate. Cf United States v. Matlock, 415 U.S. 164, 177 n.14 (1974) (“In any event,
the controlling burden of proof at suppression hearings should impose no greater burden
than proof by a preponderance of the evidence.”); United States v. Meza-Gonzalez, 394
F.3d 587, 592 (8th Cir. 2005) (requiring Government to prove voluntary consent to a
warrantless search by a preponderance of the evidence); United States v. James, 353
F.3d 606, 616-17 (8th Cir. 2003) (requiring Government to prove by a preponderance of
the evidence that unlawfully obtained information would inevitably have been discovered
by lawful means). In applying this burden it is important to remember that “preponderance
of the evidence,” “probable cause,” and “reasonable suspicion” are all different standards.
Florida v. Harris, 568 U.S. at 243-44, To reiterate, and to be perfectly clear: the

Government must prove by a preponderance of the evidence that the warrantless search

 

 
or seizure in question was supported by probable cause or that reasonable suspicion
existed. It is not the Government’s burden to prove that the warrantless search or seizure
was supported by a preponderance of the evidence.
lil. DISCUSSION

Having clarified the applicable legal standard, the Court must now apply it to the
facts at hand. The Court would begin by observing that none of the facts recited above
in the “Background” section of this Opinion appear to be disputed by the parties. But at
any rate, the Court finds that all of those facts have been very well established by a
preponderance of the evidence, not the least of which is the uncontroverted evidence
provided by the recordings that were received into evidence at the July 15, 2019 hearing.

However, there are some additional facts, as yet unmentioned in this Opinion,
which end up making the resolution of this Motion a simple task. It turns out that actually
this was never an ordinary traffic stop. Instead, unbeknownst to Ms. Wilson when it
occurred, the stop was initiated as part of an ongoing drug-trafficking investigation. A
confidential informant (“Cl”) had previously been used to make a controlled purchase of
methamphetamine from Kyle Thomas (who, the reader will recall, is Ms. Wilson’s
codefendant and was one of the Chrysler’s occupants when it was pulled over). Soon
afterward, on the night before the traffic stop, Detective Charles Mcllroy installed a GPS
tracker on that very same vehicle in order to track it on a trip to Little Rock and back from
Fayetteville, because his Cl had previously informed him the trip would be made for the
purpose of obtaining a large quantity of methamphetamine for distribution in northwest

Arkansas.

 

 
 

At Detective Mcllroy’s request, Officer Harlan set up at the spot where the traffic
stop was eventually made, in order to await the vehicle’s return from Little Rock and to
initiate a traffic stop in furtherance of that narcotics investigation. In addition to tracking
the Chrysler via GPS, Detective Mcllroy began physically following the vehicle on its
return trip once it drew near Fayetteville. He then informed Officer Harlan, either over
phone or radio, that the target was approaching Fayetteville, and he asked Officer Harlan
to initiate a traffic stop when the vehicle arrived. Although Officer Harlan was already
aware of the ongoing drug investigation and of the true purpose for the planned stop, he
and Detective Mcllroy wanted the traffic stop to appear like an ordinary traffic stop to the
occupants of the vehicle, so as to protect the identity of the Cl. Accordingly, Detective
Mcllroy informed Officer Harlan of several traffic violations that he observed the vehicle
making while he was tailing it on the approach to Fayetteville.

Consistently with this ruse, when Officer Harlan pulled the Chrysler over he made
statements to the occupants indicating that the reason for the stop was that the vehicle
had been speeding. He then attempted to develop independent probable cause to search
the vehicle apart from the information that he had already received from Detective
Mcllroy—again, so as to protect the Cl’s identity by giving the appearance to the vehicle’s
occupants that the true reason for their trip had been independently discovered over the
course of the stop. These efforts included interviewing the vehicle’s occupants, running
background checks on them with the dispatcher, asking them for consent to search the
vehicle, summoning a drug-dog once consent to search was refused, and then eventually

performing a search of the vehicle after the drug-dog arrived and alerted.

 

 
The Court finds all of the foregoing facts to be established by a preponderance of
the evidence. They were all testified to at the July 15 evidentiary hearing by either Officer
Harlan, Detective Mcllroy, or in many cases, both. None of these facts were contradicted
by any other evidence in the record; indeed, the independent evidence corroborates
them, or is at least consistent with them. For example, at the beginning of the dashboard
camera recording, and again at various times throughout the stop, Officer Harlan can be
heard communicating with Detective Mcllroy about how to proceed. That same recording,
along with the officers’ body camera recordings, show the investigation playing out in a
manner consistently with how the above-described testimony depicted it. And those
same recordings show Detective Mcllroy eventually arriving on the scene of the traffic
stop and participating in the search of the vehicle.

These facts are very strongly (though not perfectly) analogous to those in the case
of United States v. Rowe, 878 F.3d 623 (8th Cir. 2017). That case is binding authority on
this Court, and it leaves no room for doubt on how the instant Motion should be decided.
It is worth quoting Rowe at length here to illustrate the strong factual and analytical
similarity:

Investigating officers received information from a confidential reliable

source regarding the drug dealings of Houston Oliver, and others,

specifically alerting them to a large shipment of drugs on November 30

coming from Arizona to Minnesota in a BMW specifically described by the

Cl. The Cl conveyed this information on the heels of telling officers about

the shipment via mail of cocaine from the same individual that resulted in a

successful interception. Based on this information, the alert went out via

dispatch on November 30 and thus alerted Trooper Thul to the possibility

that this BMW would be on the roadway that night. Before she identified

the vehicle, however, she received a call from investigators working the

case that they had spotted the car and asked that she conduct a stop. Once

pulled over, Rowe himself corroborated the information provided by the Cl.

Rowe affirmed that he was driving “Houston’s” car from Arizona to

Minnesota as indicated by the informant.

 

 

 
 

The district court held that despite Trooper Thul’s explanation that she
pulled the car over for the overly tinted windows, the probable cause that
already existed from the Cl’s information was enough in this case.
Specifically, the court held that “[bJased on this probable cause to believe
that the BMW contained cocaine, the police were authorized under the
automobile exception to stop, search, and seize the vehicle without a
warrant.” Based on our de novo review of the record, we also conclude that
the collective knowledge of the officers support the stop and detention of
Rowe, as well as the later search of the impounded vehicle.

kk«*

The error in Rowe’s argument is his focus on the fact that Trooper Thul

effectuated an investigatory stop based only on the excessive window tint.

The stop was not unconstitutionally expanded given that the entire basis for

the stop was the drug interdiction, despite the trooper’s alternate reasoning

offered.

Id. at 629. This reasoning flows quite naturally from the well-established principle that
“[s]ubjective intentions play no role in ordinary, probable-cause Fourth Amendment
analysis.” Whren v. United States, 517 U.S. 806, 813 (1996).

Accordingly, this Court finds by a preponderance of the evidence that, at the time
of the traffic stop, the collective knowledge held by the officers working the drug
investigation in this case can be imputed to Officer Harlan from his communications about
that investigation with Detective Mcllroy, and that this collective knowledge provided
sufficient probable cause to support not only the traffic stop’s initiation, but also the stop’s
actual scope and duration, as well as the eventual warrantless search of the car for
methamphetamine. It does not matter whether Officer Harlan ever succeeded at
developing independent probable cause to search the car during the traffic stop. It also
does not matter that the ostensible reason for the stop given to the occupants was a mere

traffic violation. And it does not matter whether Officer Harlan actually observed any

purported traffic violation. The real purpose of this traffic stop was drug interdiction, based

10

 

 
on information received from a Cl who had previously performed a controlled buy in the
same investigation, and which information was corroborated by data received from a GPS
tracking device that had previously been placed on the vehicle by investigators. The
vehicle was lawfully pulled over and lawfully searched, and the fruits of that search were
lawfully obtained.

The Court further finds by a preponderance of the evidence that the collective
knowledge of the officers involved in this investigation provided Officer Harlan reasonable
suspicion to justify detaining Ms. Wilson throughout the traffic stop, in order to investigate
what connection, if any, she had to the drugs he had probable cause to believe were
located in that vehicle. After all, she was the person driving it. And once the search of
the vehicle produced not only almost 150 grams of methamphetamine from a bag in the
floorboard of the back seat area, but also several syringes hidden in the front center
console within arm's reach of the driver's and front passenger’s seats, there was probable
cause to arrest Ms. Wilson for possession of drug paraphernalia.

Ms. Wilson points out, correctly, that upon learning that Ms. Wilson was being
arrested for possession of drug paraphernalia, the owner of the vehicle (who was also an
occupant at the time of the stop) insisted to one or more officers that the syringes
belonged to a diabetic family member of his, and were not Ms. Wilson’s. She then cites
the 1948 United States Supreme Court case of United States v. Di Re for the proposition
that “[a]ny inference that everyone on the scene of a crime is a party to it must disappear
if the Government informer singles out the guilty person.” 332 U.S. 581, 593. But the
Court does not understand that sentence from Di Re to be announcing any sort of bright-

line rule with respect to probable-cause analysis. Indeed, as was already observed in

11

 

 

 
Section II of this Opinion, in the much more recent case of Florida v. Harris the Supreme
Court emphasized that it has “rejected rigid rules, bright-line tests, and mechanistic
inquiries” for probable-cause analysis. 568 U.S. at 244.

Here, at the time of Ms. Wilson’s arrest for possession of drug paraphernalia, the
facts available to the officers indicated that several hypodermic syringes had been within
arm’s reach of her, inside a car that she was driving which also contained a large amount
of methamphetamine—a car which had just made an overnight trip to and from Little Rock
(where it had remained only one hour before heading back to Fayetteville), with a Cl
having previously informed officers that the trip would be made for the purpose of
acquiring a large amount of methamphetamine. Considered alone, these facts would
amply support the existence of probable cause for a reasonable officer in that situation to
believe that the syringes in question were drug paraphernalia, and that Ms. Wilson was
at least in joint, constructive possession of them. Of course, a _totality-of-the-
circumstances analysis cannot ignore the car owner’s contemporaneous insistence that
the syringes were used by his diabetic family member to inject insulin and did not belong
to Ms. Wilson. This fact does tend to point in a different direction from all the other facts
just mentioned. But the question here is not whether the Government could prove beyond
a reasonable doubt, or even by a preponderance of the evidence, that Ms. Wilson
possessed drug paraphernalia. Rather, the question here is whether a reasonable officer
on the scene of the arrest, taking the totality of the circumstances into account, would
have probable cause to arrest her for possession of drug paraphernalia. And considering

the totality of the circumstances, the Court finds such probable cause existed here.

12

 

 

 
 

So, again, the Court finds that there was probable cause to arrest Ms. Wilson for
possession of drug paraphernalia, and reasonable suspicion to support further
investigation of her connection to the methamphetamine in the car. Thus, Ms. Wilson's
subsequent admission to officers regarding the methamphetamine hidden in her sports
bra was lawfully obtained, as was the methamphetamine itself which she then recovered
and provided to them.

IV. CONCLUSION

IT IS THEREFORE ORDERED that Defendant Payten A. Wilson’s Motion to
Suppress Evidence (Doc. 37) is DENIED. This case will be set for trial in a separate
scheduling order. |

IT IS SO ORDERED on this 1 day of July, 201

THY & BROOKS
UNITEDATALES DISTRICT JUDGE

  
    

 

 

 
